Exhibit 10.2

 

LOGO [g902284dsp1.jpg]

Fabrinet USA Inc.

4900 Patrick Henry Drive

Santa Clara, CA 95054

March 17, 2020

Csaba Sverha

c/o Fabrinet USA, Inc.

4900 Patrick Henry Drive

Santa Clara, California 95054

Dear Csaba,

This letter is intended to amend and restate your offer letter dated March 9,
2018, which extended to you an offer of employment, and which you accepted on
March 14, 2018, for the position Vice President—Operations Finance of Fabrinet
USA, Inc. (“FUSA” or the “Company”), a wholly owned subsidiary of Fabrinet. This
letter will formalize the updated terms of your employment by the Company given
your promotion to Executive Vice President and the Chief Financial Officer
(“CFO”) of Fabrinet effective February 17, 2020.

While employed by FUSA as CFO of Fabrinet, you will report to Mr. Seamus Grady,
its Chief Executive Officer. Your duties and responsibilities will generally
consist of those associated with managing all financial, taxes, treasury and
investor relations of Fabrinet. You will devote substantially all of your
business time and efforts to the performance of those duties and use your best
efforts in doing so.

While employed by the Company, you will be required at times to travel to and
work in the various company locations, including Thailand, the Cayman Islands,
the U.S., the U.K., and Israel, as well other non-company locations.

Acceptance of this offer constitutes your representation that your execution of
this agreement and performance of the requirements of this position will not be
in violation of any other agreement to which you are a party.

Compensation & Benefits

While employed by the Company as CFO, your compensation and benefits will
include:

Base Salary. Your annual base salary will be US $450,000.00, which will be paid
on a semi-monthly basis on or about the 15th and last day of each month in
accordance with FUSA’s payroll policy, subject to applicable U.S. tax
withholdings. Your base salary will be subject to review and adjustment by the
Compensation Committee of the Board of Directors of Fabrinet from time to time
in its sole discretion.

Bonus. Subject to the Board’s approval, you will be eligible to participate in
Fabrinet’s 2020 Executive Incentive Plan, including the award of an annual
target bonus. Any such target bonus, or portion thereof, will be paid as soon as
practicable after the Compensation Committee of the Board of Directors
determines that the target bonus (or relevant portion thereof) has been earned,
but in no event shall any such target bonus be paid later than sixty (60) days
following the applicable target bonus performance period. Receipt of any target
bonus is contingent upon your continued employment with FUSA through the date
the bonus is paid. The target bonus initially will be set at up to sixty percent
(60%) of your base annual salary, pro-rated for the balance or Fabrinet’s
current fiscal year, which may be adjusted from time to time going forward by
the Compensation Committee of Fabrinet’s Board of Directors.

Benefits. You will be eligible to participate in FUSA’s Employee Benefits Plan,
which includes (a) one-hundred twenty (120) hours paid time off (PTO) per year,
(b) company paid healthcare insurance (medical, dental & vision for you and your
eligible dependents), (c) a 401(k) plan with a company paid match capped at 6%
of your base salary per month up to US $15,000 per year, and (d) Group Term Life
insurance, subject to the particulars of the plan.



--------------------------------------------------------------------------------

Restricted Stock Units. You will be awarded time based Restricted Stock Units
(“RSUs”) valued in the amount of US $124,658 covering ordinary shares of
Fabrinet, in accordance with the terms of Fabrinet’s 2020 Equity Incentive Plan
(the “Plan”) and Fabrinet’s standard form of restricted stock unit agreement
under the Plan. The actual number of RSUs awarded will be equal to such value,
divided by the closing market price of a share on the third trading day
following the day on which the Fabrinet earnings release occurs for Fabrinet’s
fiscal quarter in which the RSUs for all participants in the Plan are approved
by the Committee, with any resulting fractional number of shares rounded down to
the nearest whole number of shares. This award is subject to your continued
employment with FUSA through the award’s grant date. This RSU award will vest
over a period of three (3) year as follows: 33% of the RSU award will vest on
the anniversary of the Vesting Commencement Date in each of the following three
(3) years, provided you are employed by FUSA continuously to and through each
such date.

You also will be awarded performance based RSUs valued in the amount of US
$249,316, half of which will be normal performance RSUs and half which will be
stretch awards, which will vest, if at all, on the date the Compensation
Committee certifies the achievement of the cumulative performance criteria set
by the Board for Fabrinet’s fiscal years 2020 and 2021.

Ex Patriate Benefits. You will also receive the following benefits each month
during the time you are required to work and reside in Thailand:

 

  •  

You will receive a Cost of Living Allowance (“COLA”) or expatriate living
allowance of US $10,000.00 per month, paid on a semi-monthly basis on or about
the 15th and 30th of each month during the time you are required to work and
reside in Thailand. This COLA payment will be tax equalized and added to your
regular payroll deposits.

 

  •  

A car and driver will be provided to you for business-related local
transportation purposes in Thailand.

 

  •  

You will be enrolled in the Expatriate US tax equalization program offered by
FUSA, which includes full tax equalization for US and California income taxes,
and the services of Ernst & Young (our expatriate tax consultants).

 

  •  

An annual, tax equalized travel allowance of $15,000 for you, your wife and your
two children.

 

  •  

The Company will reimburse the reasonable annual school fees and advance
payments you may incur in connection with your children’s attendance at an
international school in Thailand, including deposits, surety bonds, and the
like, which reimbursements will be tax equalized.

 

  •  

If and upon termination of your employment while you are assigned to a location
outside of the U.S., you will be repatriated back to the US, which will include
one-way ticket economy airfare and, as pre-approved, reasonable moving expenses
for the shipment of your personal items back to your US home address (the
“Repatriation Benefits”). Also, tax equalization services will be provided for
the tax year that your employment ended with FUSA, in accordance with the terms
of FUSA’s US Expatriate tax equalization program. The expenses covered by the
Repatriation Benefits must be incurred no later than the last day of the second
calendar year following the calendar year in which you have a separation from
service from FUSA, within the meaning of Section 409A (as defined below).
Reimbursements related to the Repatriation Benefits, if any, will be paid no
later than the third calendar year following the calendar year in which you have
a separation from service from FUSA.

 

  •  

Upon the termination of your employment with FUSA, the Repatriation Benefits are
intended to be, are exclusive and in lieu of, and supersede any other rights or
remedies to which you otherwise may be entitled, whether at law, tort or
contract or in equity, or under this letter (other than the payment of accrued
but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses). You will not be entitled to any benefits, compensation or other
payments or rights upon a termination of your employment with FUSA, other than
the Repatriation Benefits as set forth in this letter.

 

2



--------------------------------------------------------------------------------

Other Terms & Conditions

Business Expenses. The Company will reimburse you for reasonable travel or other
expenses incurred by you in the furtherance of or in connection with the
performance of your duties under this Letter, in accordance with the Company’s
expense reimbursement policy as may be in effect from time to time.

This offer is not to be considered a contract guaranteeing employment for any
specific duration. Employment with FUSA is on an at-will basis. You are thus
free to terminate your employment with FUSA for any reason at any time with or
without prior notice. Similarly, FUSA may terminate the employment relationship
with or without cause or notice

Section 409A US Treasury Regulation

Each payment and benefit payable under this letter is intended to constitute a
separate payment for purposes of Section 1.409A-2(b) (2) of the Treasury
Regulations. The foregoing provisions are intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations and official guidance thereunder (“Section 409A”) such
that none of the payments and benefits provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply

Notwithstanding anything to the contrary in this letter, no severance payments
or benefits to be paid or provided to you, if any, under this letter that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or provided until you have a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to you, if
any, under this letter that otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be payable until you have a
“separation from service” within the meaning of Section 409A. In no event will
you have the discretion to determine the taxable year of payment of any Deferred
Payment.

You agree we will work together in good faith to consider amendments to this
letter, if required, and to take such reasonable actions, as necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A. In no event will
the Company reimburse you for any taxes that may be imposed on you as result of
Section 409A.

Notwithstanding anything to the contrary in this letter, if you are a “specified
employee” within the meaning of Section 409A at the time of your separation from
service (other than due to death), then the Deferred Payments, if any, that are
payable within the first six (6) months following your separation from service,
will become payable on the date six (6) months and one (1) day following the
date of your separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, in the
event of your death following your separation from service, but before the six
(6) month anniversary of the separation from service, any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of your death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit.

During the term of your employment, and for a one-year period immediately
following the termination of your employment, you shall not, without FUSA’s
prior written consent:

(i) solicit or encourage to leave the employment or other service of FUSA,
Fabrinet (Cayman) or the affiliates of either, any employee or independent
contractor thereof, or hire (on behalf of yourself or any other person or
entity) any employee or independent contractor who has left the employment or
other service of FUSA, Fabrinet (Cayman) or the affiliates of either within the
one-year period that follows the termination of such employee’s or independent
contractor’s employment or other service with FUSA, Fabrinet (Cayman) or the
affiliates of either; or

 

3



--------------------------------------------------------------------------------

(ii) whether for your own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with FUSA’s,
Fabrinet (Cayman)’s or any of their affiliates’ relationship with, or endeavor
to entice away from FUSA, Fabrinet (Cayman) or the affiliates of either, any
person who during the term of your employment or the one-year period following
the expiration of the term of your employment is or was a customer or client of
FUSA, Fabrinet (Cayman) or the affiliates of either.

Also, please be advised it is the policy of FUSA to maintain a workplace that is
free of drugs and alcohol, and that any violation of this policy will constitute
grounds for the immediate termination of your employment.

Should you have questions or require additional information about any benefits,
terms or conditions of your employment, please do not hesitate to Edward T.
Attanasio, Senior Vice President, Worldwide Human Resources, by telephone at
_________ or email at ____________.

If you are in agreement with and accept the terms of this offer of employment,
please indicate your acceptance by signing this letter in the space provided
below, noting also your employment start date, and by returning a copy of the
signed letter to me at your earliest convenience.

Sincerely,

 

/s/ Seamus Grady

Seamus Grady Chief Executive Officer Fabrinet

***    ***    ***

I accept this amended offer of employment with FUSA under the terms set forth in
this letter. I acknowledge this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
and may not be modified in any way except in a writing executed by an authorized
agent of FUSA.

 

/s/ Csaba Sverha

Csaba Sverha

 

April 14, 2020 Date

 

4